Title: From Thomas Jefferson to Wilson Cary Nicholas, 19 December 1804
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                  
                     Dear Sir 
                     
                     Washington Dec. 19. 04
                  
                  Your favor of the 14th. is this moment put into my hands. the letters which have passed between us on this subject are uncommunicated to any mortal but ourselves, and every thing therefore will be as if they never had been written until you chuse to give them effect. I have but one desire, which is to accomodate to your convenience, knowing that the public interest cannot be better promoted than by your continuance in it’s service, whether it be to the end of the next quarter, the next year, or of your life. I will only ask that when you shall have taken a final resolution, you will be so good as to let me know it, and await my answer before you deliver the letter to Colo. Newton, as intervening circumstances might render some change in that expedient, or perhaps, as a change of date will at least be necessary, it may be as well to disembarras yourself of that at once by returning it to me. Accept affectionate salutations and assurances of great esteem & respect.
                  
                     
                        Th: Jefferson 
                        
                     
                  
               